NOTE: This order is r10nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
RHONDA S. KUGLER,
Petitioner,
V.
DEPARTMENT OF AGRICULTURE,
Respondent.
2010-3124
Petiti0n for review of the Merit Systen:1s Pr0tection
B0ard in case no. CH0752090186-I-1.
ON MOTION
ORDER
Rhonda S. Kug1er moves for leave to proceed in forma
pauperis.
Up0n consideration thereof
IT ls ORDERED THAT:
The motion is granted

KucLER v. AGR1coLTuR,E 2
FoR THE CoURT
HAY
2 0  lsi J an Horba1§g
Date J an Horbaly
C1erk
cc: Rh0nda S. Kug1er
Jeanne E. Davids0n, Esq.
S-91 u.s. couRH)L 0
mE.:.‘§PaaavS.:“~
MAY 20 2010
1AuHORBALv
ama